DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 October 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 3 requires “wherein the multifunctional polymerizable compound (ɣ) is a multifunctional (meth)acrylate.”  Instant claim 1 requires the multifunctional polymerizable compound (ɣ) to be either tricyclodecane dimethanol diacrylate (ɣ1) or a spiro-glycol diacrylate (ɣ2).  It is the Examiner’s position that 1) the independent claim already requires the multifunctional polymerizable compound to be an acrylate and 2) further requiring “(meth)acrylate” requires that a methacrylate or acrylate group is present.  Since the independent claim 1 requires only an acrylate compound, dependent claim 3 falls outside the scope from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 requires “a content of the multifunctional polymerizable compound (Z) in the radiation curable ink is 1% by mass or more, and 50% by mass or less.”  Instant claim 1 requires “wherein a content of the multifunctional polymerizable compound (Z) in the radiation curable ink is 10% by mass or more to 17% by mass.”  The limitations of claim 9 with respect to the compound (Z) fall outside the scope of the independent claim 1, thus is fails to further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US Serial No. 2013/0065027).
	Regarding claims 1, 3, 9, and 10; Mochizuki et al. teaches, in a preferred embodiment, a radiation curable ink comprising 49.8% by mass of CTFA (cyclic trimethylolpropane formal acrylate; instant compound (β); instant claim 9), 5% by mass EOTMPTA (ethoxylated trimethylolpropane triacrylate; instant compound (Ζ1)), 8.2% by mass HDDA (1,6-hexanediol diacrylate), which is substituted by SR-833 (tricyclodecane dimethanol diacrylate; instant compound (ɣ)) [0106], and 3% by mass IRG819 (bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide; instant claim 10)) [Table 3, Ink Set 6, Ink Lm].  
	Mochizuki et al. fails to teach in the preferred embodiment, the ethoxylated trimethylolpropane triacrylate is employed in an amount of 10% by mass to 17% by mass.  However, Mochizuki et al. teaches a larger range for employing the ethoxylated trimethylolpropane triacrylate (component A-5), which is particularly preferably 3 mass% to 20 mass% [0119].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the component A-5 (e.g. ethoxylated trimethylolpropane triacrylate) in an amount of, for example 15 mass%, and would have been motivated to do so in order to achieve improved thickening and 
Regarding claim 11; Mochizuki et al. teaches the ink compositions are radiation curable inkjet inks [0425].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US Serial No. 2013/0065027), as applied to claim 1 above, and further in view of Toeda (JP2017-105902), as cited on the IDS, wherein the machine English translation is used for citation.
Mochizuki et al. renders obvious the claimed radiation curable ink composition, as set forth above, with respect to claim 1.
Regarding claim 16; Mochizuki et al. teaches in the preferred embodiment employing ethoxylated (3) trimethylolpropane triacrylate (EOTMPTA; Sartomer® SR 454) [Table 3, Ink Set 6, Ink Lm], however fails to teach an ethoxylated of 6, 9 or 15 mol as required by instant claim 16.  Toeda teaches an active ray-curable inkjet ink composition comprising a multifunctional polymerizable compound [0028], which is for example 3EO-modified trimethylol propane triacrylate (Sartomer® SR454) and 6EO-modified trimethylol propane manufactured by (Sartomer® SR499) [0033].  Therefore, Toeda teaches that 3EO-modified trimethylol propane triacrylate (Sartomer® SR454) and 6EO-modified trimethylol propane manufactured by (Sartomer® SR499) are functional equivalents for the purpose of functioning as a polyfunctional polymerizable compound for photocurable inkjet ink compositions.  It is prima facie obvious to .

Response to Arguments
Applicant's arguments filed 01 October 2021 have been fully considered but they are not persuasive.
Applicants arguments directed to the previous anticipatory rejections are considered moot since those rejections have been withdrawn as a result of Applicant’s amendments.
Applicants argue Mochizuki fails to disclose, teach or suggest the technical contents of “a content of the multifunctional polymerizable compound (Z) in the radiation curable ink is 10% by mass to 17% by mass” recited in now pending independent claim 1.  The Examiner respectfully disagrees.  Although Mochizuki et al. teaches a smaller amount employed for the ethoxylated trimethylolpropane triacrylate in the preferred embodiment; a larger range is contemplated by Mochizuki et al.  Mochizuki et al. teaches a range for employing the ethoxylated trimethylolpropane triacrylate (component A-5), which is particularly preferably 3 mass% to 20 mass% [0119].  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  
As such Mochizuki et al. still relied upon for teaching the basic radiation curable ink, as required by the instant claims.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767